DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species C, figure 6, in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-6, 10-13, 15, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.  
Examiner further withdraws claims 17, 19, and 20, because the claimed pinion with an outer periphery having “at least one recess” is shown in embodiments A, D, E, F, G, H.  This feature is not shown or disclosed in elected embodiment C, therefore claims 17, 19, and 20 are withdrawn.  Further, applicant is attempting to claim only the female portion that engages the coupler, because applicant does not claim any embodiment of the “coupler” in claim 17.  

Drawings
The drawings are objected to because:
-Applicant includes part 121 in figure 1, but does not include this part number in the specification.  
-Applicant discloses “door control 110” in the specification, but does not list it in the drawings.  
-Figure 6 is an external view of first end portion 310.  In figure 6, by using solid lines, applicant discloses parts 315, 321, 317 are external surfaces of first end portion 310, and 303 is internal of first .   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1:
-applicant claims “door control”, which examiner notes is part 110, and is not present in the drawings.  Examiner assumes that “door control” is the function of the parts within the body 112. 
-Applicant claims “coupler”.  Applicant has elected figure 6, which discloses a “coupling mechanism” and a “pin 320”, as discussed in [0042] “The coupling mechanism 300 includes a coupler in the form of a pin 320 seated in the cavity 314…”.  Examiner notes that “coupler” is not shown in the drawings, and is not particularly defined in the specification.  Examiner believes “coupler” to be an equivalent term to “coupling mechanism”.  Examiner requests applicant define the scope of “coupler” and “coupling mechanism” and “pin” with relationship to each other in the response.

Regarding claim 2, applicant claims the coupler “is biased”, which does not positively include any biasing device.  Examiner is unsure if applicant is positively claiming a biasing device, or if the user can provide the “biasing” function. Examiner assumes user applied bias meets the claim limitation.

Regarding claim 7, applicant claims “coupler is operable to be manually moved…without requiring the use of a tool”.  Examiner is unsure how this phrase further limits, or changes the scope, of the door control assembly of claim 1.  Applicant seems to only claim an intended use.  Examiner notes that the device that is in the positions of the coupling and decoupling position in claim 1 performs the function and intended use of claim 7.  


-Applicant claims the same structure of claim 1, but does NOT positively include the door control 112.  Examiner notes that the door control 112 includes the pinion, so any recitation of the pinion is considered intended use.  Applicant positively claims the comparison of the opening in the armature to the shape of the pinion, and therefore examiner is unsure if the pinion is positively claimed or not.  Examiner notes that if the pinion is NOT positively claimed, the shape of the opening in the armature is chosen at random for purposes of prior art.  Further, the position of the coupler with relation to the intended use pinion is considered intended use.  
-Applicant claims “coupler”.  Applicant has elected figure 6, which discloses a “coupling mechanism” and a “pin 320”, as discussed in [0042] “The coupling mechanism 300 includes a coupler in the form of a pin 320 seated in the cavity 314…”.  Examiner notes that “coupler” is not shown in the drawings, and is not particularly defined in the specification.  Examiner believes “coupler” to be an equivalent term to “coupling mechanism”.  Examiner requests applicant define the scope of “coupler” and “coupling mechanism” and “pin” with relationship to each other in the response.

Regarding claim 14, applicant claims the coupler “is biased”, which does not positively include any biasing device.  Examiner is unsure if applicant is positively claiming a biasing device, or if the user can provide the “biasing” function.  Examiner assumes user applied bias meets the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 2017/0130500 Bell.
Regarding claim 1, Bell discloses a door control assembly, comprising: 
a door control 120, comprising: a body (figures 8-10); and a pinion 134 rotatably mounted to the body 120 for rotation about a rotational axis, the pinion having a radially-outer periphery (best shown in figures 23 and 24) and a recess 41 (between widest middle of the pinion 12’ and the bottom surface 14 figure 24) formed in the radially-outer periphery; and 

    PNG
    media_image1.png
    311
    581
    media_image1.png
    Greyscale
an armature assembly (figures 8-10, 20-21), comprising: an armature 32 rotationally coupled with the pinion 12’, the armature 32 including an opening 38 in which the pinion is received (figure 24); and 
a coupler 84 movably mounted to the armature 32 (figure 24) for movement between a coupling position and a decoupling position; 
wherein, with the coupler in the coupling position, the coupler projects into the recess and axially couples the armature and the pinion to prevent removal of the armature from the pinion [0055];
and wherein, with the coupler in the decoupling position, the coupler axially decouples the armature and the pinion to permit removal of the armature from the pinion [0055].
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in 

Regarding claim 2, Bell discloses the assembly of claim 1, wherein the coupler 84 is biased toward the coupling position (by spring 82).  

Regarding claim 7, Bell discloses the assembly of claim 1, wherein the coupler 84 is operable to be manually moved from the coupling position to the decoupling position without requiring the use of a tool (the removal of the arm from the pinion moves the coupler, and this does not require a tool).  

Regarding claim 8, Bell discloses an armature assembly configured for use with a door control comprising a pinion having an outer cross-section, the armature assembly comprising: 
an armature (figures 8-10, 20-21) including a first end portion 32 and an opposite second end portion (attached to the door or door frame); 
an opening 38 defined in the first end portion 32 of the armature, the opening having an inner cross-section corresponding to the outer cross-section (of pinion 12’) such that the opening is operable to receive the pinion to rotationally couple the armature with the pinion (as shown in figure 24); and 
a coupler 84 movably mounted to the first end portion 32 of the armature for movement between a coupling position and a decoupling position (expanding or contracting the spring); 
wherein with the coupler in the coupling position, the coupler projects into the opening and is operable to axially couple the armature with the pinion [0055]; and 
wherein with the coupler in the decoupling position, the coupler is inoperable to axially couple the armature with the pinion [0055].



Regarding claim 16, Bell discloses a door control assembly of claim 8, further comprising the door control 120; and wherein the armature is selectively axially coupled with the pinion 12’ by the coupler 84.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 8 above, and further in view of 5472254 Wander.
Regarding claim 9, Bell discloses the armature of claim 8, wherein the coupler comprises a ball having a consistent diameter, wherein with the coupler in the coupling position, a portion projects into the opening 41, and wherein with the coupler in the decoupling position, the whole ball is aligned with the opening (whether expanded or retracted, the ball 84 in figure 24 is “aligned” with the opening 41).
Bell does not disclose the use of a coupler that has two different diameters.
Wander discloses a coupling device that allows the insertion of a non-circular diameter protrusion 24, and a spring biased pin 30 having a wide diameter portion and a narrow diameter portion 56 (figure 6), the spring biases the pin 30 to have the wide portion adjacent the opening 20, preventing the protrusion 24.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner further notes that 2015/0211278 Moyer figure 5 would be considered a 102a1 rejection of applicant’s non-elected claim 17.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677